Citation Nr: 1202843	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-38 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right hip disability as secondary to the service-connected recurrent sublaxation of the right patella post-arthroscopy with medial meniscus repair.  

2.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 based upon convalescence following arthroscopic surgery of the right knee on November 29, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2008, and August 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefits sought on appeal.  

In June 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is in the claims file.

The issue of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 based upon convalescence following surgery is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

A right hip condition is not shown to have had onset during service; osteoarthritis of the right hip was not manifest to a compensable degree within one year of separation from service; and a right hip condition, first documented after service, is not shown to be due to or aggravated by any injury, disease, or event of service origin or to a service-connected disability, to include right patella post-arthroscopy with medial meniscus repair.



CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  Specifically, the Veteran was notified in a letter dated in May 2008.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim herein decided.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

Service connection requires (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he developed a right hip disorder due the service-connected right knee disability.  Specifically, the Veteran reported that while playing a sports game in the late 1980's his right knee buckled and jolted his right hip causing him to develop right hip osteoarthritis.  Alternatively, the Veteran claims that he developed arthritis in the right hip due to his altered gait caused by the right knee disability.  

At the outset, the Board points out that the Veteran does not contend that his right hip disorder began in or is directly related to service and the medical evidence does not support a finding that the Veteran's right hip disorder is in any way related to any incident or event of service.  The service medical records are negative for any complaints or clinical findings of a right hip disorder.  The Veteran's right hip disorder did not begin or have its onset in service.

The probative and persuasive post service evidence of record does not attribute the Veteran's disorder to service or any event of service either.  The record establishes that arthritis of the right hip did not manifest to a compensable degree within one year of discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In fact, after service VA treatment records in August 2007, contained complaints of right hip pain on internal and external rotation.  It was noted that the Veteran walked with a marked limp.  The diagnosis was early osteoarthritis of the right hip.  X-rays in October 2007 revealed moderate osteoarthritis of the right hip, and minimal osteoarthritis of the left hip.  There was no evidence of a vascular necrosis and no fracture was seen.  Accordingly, the earliest documented evidence of osteoarthritis of the right hip is in VA treatment records from 2007.  That evidence is indicative of a period of approximately 24 years after service discharge without treatment, which is a factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Additionally, there is no post-service probative and persuasive evidence of record creating a nexus between the Veteran's right hip disorder and service.  In the absence of any evidence establishing an etiological relationship between the Veteran's right hip disorder and service, service connection on a direct basis is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Here, the Veteran claims that his right hip disorder is secondary to the service-connected right knee disability.  Nonetheless, the probative and persuasive evidence does not create a nexus between the Veteran's right hip disorder and his service-connected disability.

Although the Veteran is competent and credible to describe symptoms of pain, limited motion and stiffness in his right hip, the diagnosis of osteoarthritis of the right hip and its medical causation are not subject to lay observation or assertion.  The diagnosis of osteoarthritis of the right hip is based on clinical findings, to include radiographic studies.  For this reason, osteoarthritis of the right hip is not a simple medical condition that the Veteran is competent to etiologically relate to any medical disability or disorder as he is not shown to be qualified through education, training, or experience to interpret clinical findings of a disease process or interpret diagnostic studies and determine its etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

As such, to the extent the Veteran's statements are offered as proof of the diagnosis of osteoarthritis of the right hip as secondary to the service-connected right knee disorder, the Board finds that the Veteran is not qualified, that is not competent, through education, training, or experience to offer a medical diagnosis of osteoarthritis derived from an in-service disease or injury, or a service-connected disability.  For that reason, the Board finds that the Veteran's statements are not considered competent favorable evidence on the question of a nexus between the right hip disorder and the right knee disability.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Given that the Veteran's lay statements are not competent to establish the requisite nexus in this case, competent medical evidence is required to substantiate his claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2011). 

VA has obtained a medical opinion addressing the Veteran's contentions.  However, the most probative competent medical evidence does not support the Veteran's appeal. 

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, which may include a review of medical literature; and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

Also, the probative value of a medical opinion is generally based on the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000). 

The evidence in favor of the claims consists of two medical statements by VA healthcare providers.  In February 2009 a physician assistant (PA) opined that it was possible or probable that the Veteran's right knee disorder could contribute to the right hip pain.  The PA noted that the Veteran had degenerative arthritis of the right hip, and while it was not 100 percent certain, it was certainly possible that the Veteran's limp caused aberration of his normal gait.  Similarly, in February 2009 Dr. C.P. stated that any causative relationship between the Veteran's meniscal pathology and development of osteoarthritis in the right hip was somewhat speculative, however, to a certain degree the change in the Veteran's gait mechanics did contribute to some extent to the Veteran's development of osteoarthritis of the right hip.  After reviewing the opinions of the PA and Dr. C.P., the Board finds that the opinions are inherently speculative in nature and thus of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4   (1993) (doctor's statement framed in terms such as 'could have been' is not probative).  Where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993).  Therefore, the Board finds that the above referenced opinions, while statements by competent medical professionals, are of little or no probative value.

The evidence against the claim consists of a February 2008 VA clinical treatment note showing the Veteran requested a medical opinion relating his right hip disorder to the service-connected right knee disability, but the clinician indicated he could not make such a correlation.  

Also of record is a VA examination report dated in March 2009.  On examination, the Veteran complained of pain, decreased movement of the joint and stiffness of the right hip.  He used a cane for walking.  The examiner noted a history of hip problems since 1986-87, along with X-ray evidence of bilateral hip osteoarthritis in October 2007.  The Veteran reported onset of right hip pain after his right knee locked up and jarred his right hip during a sports game.  He denied seeking medical treatment at the time.  Following an examination of the Veteran, the examiner diagnosed degenerative joint disease of the right hip, moderate to severe, and opined that the right hip disorder was not at least as likely as not caused by or the result of the Veteran's right knee disability.  The examiner based his findings on the lack of records documenting treatment for the right hip during service or prior to 2007, and the fact that X-rays in 2007 showed bilateral osteoarthritis of both hips as opposed to only in the injured right hip, which lead to the conclusion that there was no direct medical evidence to link the right hip disorder to the right knee disability in either a causal or aggravating role.  

The Board finds that the medical opinion of the VA examiner in March 2009, indicating that the Veteran's right hip disorder was not at least as likely as not caused by or the result of the Veteran's right knee disability, outweighs the opinions of the PA and Dr. C.P.   In placing greater weight on the March 2009 VA examiner's opinion, the Board considers it significant that the opinion was based on the examiner's thorough and detailed examination of the Veteran and review of the claims folder (which includes the Veteran's entire medical history), including the February 2009 medical statements from the PA and Dr. C.P.  Moreover, the Board finds it significant that the March 2009 examination was undertaken directly to address the issue on appeal, to determine whether the Veteran's right hip disability was caused or aggravated by the Veteran's right knee condition, and the examiner provided a rationale for the opinion.  This medical opinion is also consistent with other evidence of record.  

The weight of the competent medical evidence of record does not support the claim of an association or link between a current right hip disorder, first noted after service, and service or the service-connected right knee disability.  As the Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for a right hip disorder, to include as secondary to service-connected right knee disability.  The claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right hip disability as secondary to the service-connected recurrent sublaxation of the right patella post-arthroscopy with medial meniscus repair is denied.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran asserts that he is entitled to a temporary total evaluation under 38 C.F.R. § 4.30 (2011) based on the need for convalescence subsequent to arthroscopic surgery of the service-connected right knee on November 29, 2007.  

In statements and testimony, the Veteran reported being off work for two months following the procedure.  Reportedly, he was physically incapable of performing his work duties.  Additionally, in support of his claim, in March 2008 the Veteran submitted a statement detailing his job duties as a concrete delivery professional, which required driving and climbing ladders.  In a statement in June 2010, the Veteran's former employer certified that the Veteran, who was their employee from April 2007 to January 2009, was out on medical leave from November 28, 2007 to February 12, 2008.  

The RO denied the Veteran's claim because the evidence of record did not show that he required a period of convalescence following the November 29, 2007 surgery.  

In this regard, the Board points out that the evidence shows that on November 29, 2007 the Veteran underwent right knee arthroscopy with medial meniscectomy and chondroplasty of the medial femoral condyle.  A post-operative note indicated that the Veteran's condition was stable and there were no complications, recovery was according to protocol.  He was given pain medication and discharged home with instruction to elevate his leg for the next 48 hours, and follow up in the orthopedic clinic in two weeks.  Gradual return to normal activities was indicated.  

Two weeks after the surgery the Veteran was seen at the orthopedic clinic.  The clinician noted highly antalgic gait with no assistive devices.  The Veteran denied doing home exercises as demonstrated pre-operatively.  He was requesting temporary total impairment.  The clinician determined that the Veteran should start aggressive physical therapy.  On December 4, 2007, the Veteran contacted the VA medical clinic requesting permission to remove his own sutures as he reported that the knee incisions were well-healed.  He was advised against removing the sutures.  A subsequent physical therapy note dated December 17, 2007, reflects that the Veteran reported major improvement in his condition and his gait was noted as normal.  In January 2008, the Veteran's right knee range of motion was zero to 130 degrees with moderate patellofemoral crepitance.  At the time, the Veteran stated that he felt unable to return to work.  

On VA examination in January 2008, the Veteran complained of severe knee pain with flare-ups in pain and popping of the right knee.  He stated that he was employed as a mixing truck driver, which required him to climb up and down ladders throughout the day, and upon returning to work, the performance of his duties would worsen his right knee disability and put him at risk for falls.  While he felt able to participate in self-care activities, he stated that he was unable to mow the lawn if needed, and he did not feel he had stability in uneven terrain.  His activities had mostly been limited to sedentary activities.  Following an examination of the Veteran, the examiner indicated that the Veteran continued to have postoperative pain, decreased range of motion of the knee and symptoms of instability.  Thereafter, a clinical treatment note dated in January 31, 2008, shows that the Veteran presented with a bent leg gait and using a cane on the right rather than the left.  The clinician noted nonorganic pain behavior and self-limiting range of motion of the right knee.  

A VA medical opinion has not been obtained with respect to his claim for a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 for surgery performed on November 29, 2007.  An opinion is needed to determine whether the procedure performed on that date required, or would have been expected to require, a period of convalescence.  The VCAA's duty to assist includes a duty to obtain a medical opinion based upon review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

The Veteran should also be afforded an opportunity to submit additional information and evidence regarding this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to submit any additional information and evidence regarding this claim.  

2.  After completing Question 1, obtain a medical opinion concerning the November 29, 2007 right knee arthroscopy with medial meniscectomy and chondroplasty of the medial femoral condyle.  The claims file must be available for review, and the examiner should indicate receipt and review of the claims file in any report generated.  

The examiner should opine whether the November 29, 2007 right knee arthroscopy with medial meniscectomy and chondroplasty of the medial femoral condyle necessitated a period convalescence lasting at least one month or more.  If so, he or she must opine as to the duration of the necessary convalescence.

For VA purposes, convalescence is considered the stage of recovery following a surgical operation.  Recovery is considered the act of regaining or returning toward a normal or healthy state.  Convalescence does not necessarily entail at home recovery, but would involve any periods when it would not be feasible to return to work.  Felden v. West, 11 Vet. App. 427, 430 (1998).  

The examiner should provide reasons for the opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


